Citation Nr: 1217184	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to October 2002 and from June 2004 to May 2005, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  Following the submission of new and material medical evidence as well as additional service department records, the RO readjudicated the Veteran's claims in a July 2007 rating decision, confirming and continuing the previous denial of her claims.  Therefore, pursuant to 38 C.F.R. § 3.156(b) and (c), rather than determining whether new and material evidence has been submitted, the Board considers that the claims of entitlement to service connection for a low back disability and for headaches were reconsidered on the merits in the July 2007 rating decision.  Accordingly, both issues before the Board represent original claims for service connection.  See 38 C.F.R. § 3.156(b) and (c) (2011).


FINDINGS OF FACT

1.  The Veteran's low back disability was incurred in, or caused by, her active service.

2.  The Veteran's headache disorder was incurred in, or caused by, her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she incurred a low back disability and headaches during her active service.  Specifically, she contend that she was treated for headaches and back problems multiple times during her active service and that she has continued to suffer from these disabilities since her separation from service.  She alleges that the headaches were incurred as a result of the stress that she endured during her active service, including during her deployment to Iraq, and that the low back disability was incurred as a result of wearing heavy protective vests during her service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the medical evidence of record shows that the Veteran has received ongoing VA treatment for her claimed disabilities since September 2005.  The results of a November 2005 CT scan of the Veteran's lumbar spine revealed a bulging disc at L4-5, without evidence of herniation, nerve root entrapment, or spinal stenosis.  She was diagnosed with migraine headaches following a February 2006 neurology consultation.  Based on this evidence, the Board finds that the Veteran's has a current low back disability and a current headache disorder.  Therefore, the first required element to establish service for these disabilities has been met.  See Shedden/Caluza, supra.

With respect to the second and third required element to establish service connection, the Board observes these elements may alternatively be met in this case by establishing a continuity of symptomatology of the Veteran's claimed disabilities.  With respect to any evidence that the Veteran's claimed disabilities were noted during her service, the Board observes that all efforts made by the RO to find the Veteran's service treatment records (STRs) were unsuccessful.  A Formal Finding on the Unavailability of Service Records, detailing the attempts made to locate the Veteran's records, was issued in September 2006.  In a case such as this where it appears that a Veteran's STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.

In a case of missing medical records, case law does not establish a heightened "benefit of the doubt," only a heightened duty on the Board's part to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Notwithstanding the unavailability of her service treatment records, the claims file contains a copy of an April 2005 post-deployment health assessment that was completed at the end of the Veteran's service in Iraq.  The Veteran indicated on the assessment that she suffered from back pain and headaches during her deployment, and that she continued to suffer from headaches at the time of the assessment.  Where the Veteran's complete STRs are not available for review, and where she has repeatedly contended that she sought treatment for back pain and headaches during her service, the Board will afford the Veteran the benefit of the doubt and find that the post-deployment health assessment constitutes sufficient evidence to demonstrate that the Veteran's claimed disabilities were noted during her active service.

This finding is strongly supported by the fact that the Veteran first sought VA treatment for her claimed disabilities only a little more than four months following her separation from service, in September 2005.  At that time, she reported to a VA primary care physician that she had been suffering from chronic headaches for approximately one year.  She additionally reported that she had been suffering from chronic low back pain for about three years.  Further, with respect to a continuity of symptomatology, the record reveals that the Veteran sought regular VA treatment for chronic headaches and chronic low back pain since that time.  Accordingly, the Board finds that the VA treatment records provide strong evidence of a post-service continuity of symptomatology of the Veteran's claimed headache disorder and low back disability.  See Savage, 10 Vet. App. at 495-96.

With respect to the required nexus between the Veteran's post-service symptomatology and her current disabilities, the Board observes that the CT scan which revealed a disc bulge at L4-5 was performed after repeated reports from the Veteran of chronic low back pain.  Similarly, the Veteran's February 2006 neurology consultation was conducted as a result of multiple reports of her suffering from chronic headaches.  Where the Veteran's continuing complaints of chronic low back pain and chronic headaches resulted in treatment or procedures that led to her current diagnoses, the Board finds that there is sufficient evidence to establish a medical nexus between her continuing symptoms and her currently diagnosed disabilities.  See Savage, 10 Vet. App. at 495-96.

This finding is also supported by abundant lay evidence of record.  In this respect, as noted, the record reveals that the Veteran has consistently reported suffering from the same headache and low back pain symptoms that were, in part, the basis of a later medical diagnoses.  See Jandreau, 492 F.3d at 1377.  Further, the Board has no reason to doubt the credibility of the statements made by the Veteran that she has been suffering from her current disabilities for many years, reaching into the time frame of her active service, pursuant to her seeking medical treatment.  Accordingly, the Veteran's lay testimony that she suffered from the same headache and low back disability symptoms during her active service that later led to her diagnosed disabilities is found to be competent and credible and supports the finding of a continuity of symptomatology.  See Hickson, 12 Vet. App. at 253.

In sum, the Board finds that all required elements to establish service connection for a low back disability and for a headache disorder have been met.  The Veteran has current diagnoses of a bulging disc at L4-5 in her lumbar spine and of migraine headaches.  Further, the evidence of record reveals that the Veteran has had a continuity of symptomatology of her claimed disabilities since her active service.  Specifically, her claimed conditions were noted during service, as established by her post-deployment health assessment, and where she sought VA medical treatment for her these same symptoms nearly immediately following her separation from service, post-service continuity of symptomatology is established.  Finally, her VA treatment records reveal that her migraine headache diagnosis and her diagnosis of a bulging disc in the lumbar spine were made pursuant to providing medical care for her multiple reports of chronic headache and chronic low back pain symptomatology, thus establishing the required nexus between her diagnosed disabilities and her post-service symptomatology.  This nexus is further supported by her competent and credible lay testimony that she has experience these symptoms since her separation from service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, her claims for service connection for a low back disability and a headache disorder are granted.

As a result of its decision to grant the Veteran's claims of entitlement to service connection for a low back disability and a headache disorder, the Board finds that any failure on the part of VA to notify and/or develop these claims pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a headache disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


